DETAILED ACTION
	This Office action is responsive to the following communication received:
	02/16/2021 – Amendment, Statement Under 37 CFR 3.73 and Power of Attorney;
	02/26/2021 – Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16/543356 and which would extend beyond the expiration date of the full statutory term of prior patent numbers USPNs 10232232; 9555294; 9168432; 8608587; and 10413788 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
	Claims 1-20 remain pending.
Response to Arguments
	In the arguments received 02/16/2021, the applicant contends that “Snyder fails to teach or suggest a turbulator completely located between the face portion and an apex of the crown and completely located in a forward two-fifths (or forward third) of the length of the crown, wherein the length is measured from the front end to the rear end” (i.e., REMARKS, scanned page 4). The applicant further contends that “Kim fails to teach or suggest a golf club head comprising: (1) a turbulator completely located between the face portion and an apex of the crown and completely located in a forward two-fifths (or forward third) of the length of the crown, and (2) a base of a plurality of ridges being adhesively attached to the crown” (i.e., REMARKS, scanned page 5).  The applicant continues by arguing that “one of skill in the art 
	IN RESPONSE:
Applicant’s explanation of laminar vs. turbulent air flow and the ensuing arguments in the remarks regarding the drag-reducing features presented by Snyder are appreciated, but are not deemed persuasive.  Snyder explicitly states, as the applicant has recognized, that “Drag-reduction feature 30 of FIGS. 1A and IB is configured to channel air flowing over the crown region 18 of the club head 14 generally from the ball striking face 17 toward the rear region 22” (emphasis added).  If it were absolutely essential to size and locate the drag-reducing features (30) in Snyder in such a way so as to channel air flow over the crown region from generally the ball striking face all the way to the rear region, then surely the embodiments described by Snyder and depicted in FIGS. 6B, 6C and 6F, for example, would be paramount in corroborating and substantiating applicant’s discussion of laminar vs. turbulent air flow and the need to 
As for the modification of Snyder in view of Kim to adhesively mount the drag-reducing features (30) to the crown surface, it goes without saying that the adhesion strength, let alone the type of adhesive used in any scenario, is ultimately guided by the particular environment in which any two or more elements or devices might be joined, along with considerations related to the types of materials being connected.  To say that the teachings related to the adhesion of a spoiler to the crown surface in Kim, if extended to the Snyder device, would not provide In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 


Claims 1-20 STAND rejected under 35 U.S.C. 103 as being unpatentable over Snyder (USPN 8,360,900) in view of Kim (USPN 8,753,224).
Reference is made to annotated FIG. 6A of Snyder, shown below:

    PNG
    media_image2.png
    709
    1254
    media_image2.png
    Greyscale

As to claim 1, Snyder shows a golf club head comprising: a front end and a rear end, a crown, a sole, a toe end, a heel end, a face portion defining a loft plane, a rear portion, and a leading edge between the face portion and the crown; and a turbulator including a plurality of ridges disposed on the crown, wherein each ridge of the plurality of ridges includes: a base 
Snyder lacks the feature the turbulator is completely positioned between the face portion and an apex of the crown; the turbulator is completely located in a forward two-fifths of the length of the crown.  Although Snyder discloses that the fins (32), which serve as the claimed ridges, extend to just beyond the front-to-rear midpoint of the club head, Snyder does provide ample teaching for shaping and sizing the ridges (i.e., fins 32) in order to enhance the aerodynamic efficiency of the club head.  See col. 6, line 33 through col. 9, line 51.  Here, relocating and resizing the ridges to be contained between the face portion and the apex of the crown and within a forward two-fifths portion of the crown in a front end to a rear end direction or extent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as such a modification would simply have involved a change in shape or size of the ridges and a change in location of the ridges. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Also, see In re Japikse, 181 F.2d In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Snyder lacks the features each base of the plurality of ridges is adhesively attached to the crown of the golf club head by an adhesive; and wherein the turbulator is formed from a different material than the golf club head.  Kim teaches an arrangement in which a spoiler (60) used for controlling the aerodynamics properties of a wood-type golf club head may be removably attached to the crown portion of a club head via removable adhesives or other suitable fasteners.  The spoiler (60) may also be fabricated from a material that is diverse to the material that makes up the golf club head.  See col. 4, lines 1-12 in Kim.  In view of the patent to Kim, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Snyder by removably attaching the ridges (i.e., fins 32) that make up the drag reduction feature to the top crown surface of the club head so that the aerodynamic attributes of the club head may be modified as needed.  For example, having removably attachable ridges would have made it easier to replace a damaged ridge.  Moreover, having a ridge made from a material that is different from the material of the remainder of the club head would have made it easier to manufacture and/or customize the shape of the ridges, as opposed to forming the ridges integrally with the club head (e.g., ridges formed from a composite material could easily be injection-molded into a specific shape, while a casting operation could be more efficiently utilized for the club head body made of metal material).   
As to claims 2, 12 and 14, although Snyder does not explicitly disclose an angle comprising a range from 87 degrees to 100 degrees between the front surface and the loft plane (claims 2 and 12) nor an angle of no less than 60 degrees for the taper of the side walls Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Moreover, the specific claimed angle for the front surface along with the specific claimed angle between the side walls for each ridge are not deemed critical. It would appear these values would have been determined through routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claim 3, FIGS. 6A and 6B in Snyder show that the ridges extend in a direction substantially perpendicular to the face portion. 
	As to claim 4, the ridge apex of each ridge of the plurality of ridges is positioned within the first 35% of the ridge length. In fact, in FIG. 6A in Snyder the ridge apex is positioned adjacent the front leading edge of the face plane.  
	As to claim 5, the ridge length in a front-to-rear-direction is substantially greater than a ridge width in a heel-to-toe direction.  Again, see FIG. 6A in Snyder. 
	As to claims 6 and 15, the top surface extending between the front surface and the rear surface, the top surface having a width extending in a direction from the heel end to the toe end of the club head.  Note, for example, the ridges (32a, 32b) in FIG. 6A in Snyder, wherein the top surface of each ridge includes a width in the heel-to-toe direction.
As to claims 7 and 16, the base extends an entire length of the ridge in a direction from the front surface to the rear surface of the ridge; and the base having a width extending in a direction from the heel end to the toe end of the club head, wherein the width of the top surface is at least 50-90% of the width of the base.  Here, in at least FIGS. 6D and 6E in Snyder, the width of the base of each ridge (32a, 32b) appears to be substantially equal to the width of the top surface.  Thus, the width of the top surface is at least 50-90% of the width of the base. 
	As to claims 8 and 17, Snyder shows at least two ridges. See each of FIGS. 6A-6F. 
	As to claims 9 and 19, FIG. 6C in Snyder clearly shows that the first end of the front surface of the ridge is positioned on the leading edge.  Also, note col. 8, lines 36-43. 
	As to claims 10 and 20, in each of FIGS. 6E and 6F in Snyder, each adjacent pair of ridges (32a, 32b) is separate and spaced apart to define a space between the adjacent pair of ridges, and each ridge extends between the heel portion and the toe portion to define a width and extends between the face portion and the rear portion to define a length; the length is substantially greater than the width for each ridge of the plurality of ridges; the space between each adjacent pair of ridges is substantially greater than the width of each of the adjacent pair of ridges that define the space.
As to claim 11, Snyder shows a golf club head comprising: a front end and a rear end; a crown, a sole, a toe end, a heel end, a face portion defining a loft plane, a rear portion, and a leading edge between the face portion and the crown; and a turbulator including a plurality of ridges disposed on the crown, wherein each ridge of the plurality of ridges includes: a base positioned directly adjacent to the crown; a top surface opposite the base of the ridge; a ridge apex defined as a maximum height of the ridge measured in a direction perpendicular from the base of the ridge; a front surface comprises a first end closest to the face portion and a second end closest to the ridge apex; and a rear surface defining a portion of the ridge being closest to the rear portion of the golf club head, extending from behind the ridge apex towards the rear portion of the club head; wherein the crown comprises a length measured from the front end to 
Snyder lacks the feature the turbulator is completely located between the face portion and an apex of the crown along with the features the turbulator is completely located in a forward one-third of the length of the crown.  Although Snyder discloses that the fins (32), which serve as the claimed ridges, extend to just beyond the front-to-rear midpoint of the club head, Snyder does provide ample teaching for shaping and sizing the ridges (i.e., fins 32) in order to enhance the aerodynamic efficiency of the club head.  See col. 6, line 33 through col. 9, line 51.  Here, relocating and resizing the ridges to be contained between the face portion and the apex of the crown and within a forward one-third portion of the crown in a front end to a rear end direction or extent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as such a modification would simply have involved a change in shape or size of the ridges and a change in location of the ridges. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Also, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Snyder lacks the features each base of the plurality of ridges is adhesively attached to the crown of the golf club head by an adhesive; and wherein the turbulator is formed from a different material than the golf club head.  Kim teaches an arrangement in which a spoiler (60) used for controlling the aerodynamics properties of a wood-type golf club head may be removably attached to the crown portion of a club head via removable adhesives or other suitable fasteners.  The spoiler (60) may also be fabricated from a material that is diverse to the material that makes up the golf club head.  See col. 4, lines 1-12 in Kim.  In view of the patent to Kim, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Snyder by removably attaching the ridges (i.e., fins 32) that make up the drag reduction feature to the top crown surface of the club head so that the aerodynamic attributes of the club head may be modified as needed.  For example, having removably attachable ridges would have made it easier to replace a damaged ridge.  Moreover, having a ridge made from a material that is different from the material of the remainder of the club head would have made it easier to manufacture and/or customize the shape of the ridges, as opposed to forming the ridges integrally with the club head (e.g., ridges formed from a composite material could easily be injection-molded into a specific shape, while a casting operation could be more efficiently utilized for the club head body made of metal material).   
	As to claim 13, the ridge apex of each ridge of the plurality of ridges is positioned within the first 50% of the ridge length.  See annotated FIG. 6A in Snyder. 
As to claim 18, the leading edge comprises a leading edge plane forming a leading edge angle with the loft plane, wherein the first end of the front surface of each ridge of the plurality of ridges being at least partly located between the leading edge plane and the rear portion, but not extending beyond the leading edge plane.  Snyder notes that the first end of the front surface of each ridge may be spaced from the leading edge by, for example, 10 mm (col. 8, lines 36-58). As such, the portion of crown surface between the first end of the front surface of the ridge and the uppermost edge of the front striking face may form a leading edge that is angled with respect to the loft angle of the striking face. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ehlers shows ridges (600) on the crown portion.  See FIG. 32. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711